i          i        i                                                                                 i        i        i




                                       MEMORANDUM OPINION

                                                 No. 04-08-00569-CV

                                        In Re Juan Roberto RODRIGUEZ
                                         Original Mandamus Proceeding1


PER CURIAM

Sitting:            Alma L. López, Chief Justice
                    Sandee Bryan Marion, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: August 27, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 4, 2008, relator filed a petition for writ of mandamus asking this court to order

the Bexar County District Clerk to file his civil action, which he refers to in his mandamus petition

as “Plaintiff’s Notice to Sue for Breach of Contract and Breach of Duty.” This court does not have

jurisdiction to issue a writ of mandamus against a district clerk unless such writ is necessary to

enforce this court’s jurisdiction. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio

1998, orig. proceeding); see TEX. GOV’T CODE ANN. § 22.221(a), (b) (Vernon 2004). Relator has

not asserted that the writ he is requesting is necessary to enforce this court’s jurisdiction, nor has he

provided a record that would support such an argument. Walker v. Packer, 827 S.W.2d 833, 837


           1
            This proceeding arises out of Cause No. 2008-CI-12331, filed in the 57th Judicial District Court, Bexar County,
Texas.
                                                                                     04-08-00569-CV

(Tex. 1992) (holding relator has burden of providing a sufficient record to establish right to

mandamus relief). For these reasons, the petition is dismissed for lack of jurisdiction.



                                              PER CURIAM




                                                -2-